PER CURIAM.
An order of the administrative judge of the civil division of the circuit court transferring the cause from one judge to another constitutes sufficient record activity to preclude dismissal for failure to prosecute in violation of Florida Rule of Civil Procedure 1.420(e). See Nektaredes v. Sagonias, 432 So.2d 769, 770 n. 1 (Fla. 2d DCA 1983). See also Glassalum Engineering Corp. v. 392208 Ontario Ltd., 487 So.2d 87 (Fla. 3d DCA 1986); Rivera v. A.M.I.F., Inc., 417 So.2d 304 (Fla. 3d DCA 1982). Accordingly, the order dismissing the cause is
Reversed.